20-51780-rbk Doc#223 Filed 03/17/21 Entered 03/17/21 10:40:55 Main Document Pg 1 of
                                         2




  The relief described hereinbelow is SO ORDERED.

  Signed March 17, 2021.


                                                                  __________________________________
                                                                               Ronald B. King
                                                                    Chief United States Bankruptcy Judge




                            IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE WESTERN DISTRICT OF TEXAS
                                      SAN ANTONIO DIVISION

      In re:                                                §                       Chapter 11
                                                            §
      EARTH ENERGY RENEWABLES,                              §               Case No. 20-51780-RBK
      LLC                                                   §
                                                            §                    CHAPTER 11
                DEBTOR                                      §                   SUBCHAPTER V


        ORDER GRANTING SECOND MOTION FOR EXTENSION OF TIME TO FILE A
                          PLAN OF REORGANIZATION


               Before the Court is Eric Terry, Chapter 11, Subchapter V Trustee’s (“Trustee”) Second

  Motion 1 for Extension of Time to File a Plan of Reorganization (“Motion”). The Court has

  jurisdiction over the Motion and the relief requested in the Motion pursuant to 28 U.S.C. § 1334.

  The Motion is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A), and the Court may enter

  an Order on the Motion. The relief requested in the Motion is attributable to circumstances for




  1
      Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the Motion.
20-51780-rbk Doc#223 Filed 03/17/21 Entered 03/17/21 10:40:55 Main Document Pg 2 of
                                         2



  which the Debtor should not justly be held accountable, and the Trustee gave sufficient and proper

  notice of the Motion and related hearings. Therefore, it is HEREBY ORDERED THAT:

         1.       Pursuant to 11 U.S.C. § 1189(b), the time to file a plan of reorganization is

  hereby extended until April 30, 2021 without prejudice to additional extension requests.

         2.       The Court retains exclusive jurisdiction with respect to all matters arising or

  related to the implementation, interpretation, and enforcement of this Order.


                                        #END OF ORDER#
